NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
K-TEC, INC.,
Plaintiff-Appellee,
V.
VITA-MIX CORPORATION,
Defendar,t-Appellant.
2011-1244, -14S4, -1512 -
Appea1s from the United. States District Court for the
District of Utah in case n0. 06-CV-0108, Judge Tena
Carnpbe11.
VITA-MIX CORPORATION,
Appellant,
V.
DAVID J. KAPPOS, DIRECTOR,
UNITED STATES PATENT AND TRADEM_ARK
OFFICE,
Appellee,
AND
K-TEC, INC.,
Appellee.

K-TEC V. VITA-MIX CORP 2
20 12- 1024
(Reexamination No. 95/0O0,339)
Appeal from the United States Patent and Trademark
Office, Board of Patent Appea1s and InterferenceS.
ON MOTION
Before MO0RE, Circuit Judge.
0 R D E R
K-TEC, Inc. (K-TEC) moves to vacate a portion of this
court’s order on December 15, 2011, which treated the
above-captioned cases as companion cases for purposes of
oral argument and to refer the motion to a judge or a
panel of judges Vita-Mix Corporation opposes. The court
treats K-TEC’s motion as a motion for reconsideration.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is denied.
FoR THE COURT
JAN 2 7 2012 /s/ Jan Horbaly
Date J an Horba1y
Clerk
cc: A1an L. Briggs, Esq.
Brett L' F°Ster’ ESq‘ us cuun¥i)'F?s?PEALs ron
THE FEDERAL C|RCUlT
am 27 z012_
.lAN HORBALY
CLERK

3
L. Grant Foster, Esq.
Raymond T. Chen, Esq.
s24
K-TEC V, VITA-MIX CORP